vyniforme lesue st department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division aug legend company a plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date as supplemented by letters dated date and date concerning the application of sec_409 of the internal_revenue_code code to certain shares of common_stock held by plan x your authorized representative has submitted the following facts and representations in support of this request plan x a stock_bonus_plan is intended to be qualified company a adopted plan x in under code sec_401 and is intended to be an employee_stock_ownership_plan esop within the meaning of code sec_4975 your authorized representative has represented that company a pursuant to its certificate of incorporation has two classes of preferred_stock and five classes of common_stock authorized representative has further represented that neither class of preferred_stock is convertible into any other class of company a stock within the meaning of code sec_409 one of the five classes of common_stock is the esop common_stock which is issued by company a’s board_of directors in separate series the other classes of common_stock are referred to collectively as the other classes each series of esop common_stock may have a separate rate of dividends known as esop preference dividends special dividends and there are currently esop common_stock is the only class that can receive special dividends plan x holds all outstanding shares of both series and has two series of esop common_stock held no other company a stock your page company a’s certificate of incorporation provides in general that after the special dividends are paid company a’s board_of directors may declare additional dividends on the five classes of common_stock subject_to the requirements that i in no event may the per share dividend declared upon one or more of the other classes exceed the per share dividend declared upon the esop common_stock and ii if the board_of directors of company a declares a dividend upon one or more of the other classes then an equal dividend must be declared upon the esop common_stock incorporation allows company a’s board_of directors to declare a dividend on the esop common_stock that is higher than the dividend declared on the other classes and could also declare a dividend on the esop common_stock without declaring any dividend on the other classes your authorized representative has represented that the certificate of company a’s board_of directors designated the first series of esop on february common_stock series a with a special dividend payable through the period ending on february company a’s board_of directors designated the second series of esop common_stock series b which does not have a special dividend on september the two classes of preferred_stock and three of the other classes including the esop common_stock have one vote per share with all shares voting together as a single class the other two classes have no voting rights according to company a’s certificate of incorporation certain major corporate actions may not be taken without the affirmative vote of the holders of a majority of the shares of stock of company a of all voting classes without distinction between classes and without also the affirmative vote of the holders of a majority of the shares of a specified preferred class of stock voting separately as a class certain other actions involving changes in the computation of adjusted book_value and restrictions on transfer of shares may not be taken without the affirmative vote of of the shares of the esop common_stock and a specified class that is ordinary common_stock voting together the holders of one class of preferred_stock have the right to elect six of company a’s directors and the holders of the other class of preferred_stock together with the holders of esop common_stock and the holders of two of the other classes have the right to elect the remaining directors elected by the shareholders voting together as a single class accordingly we are assuming for purposes of this ruling that neither company a nor company a owns interests in numerous subsidiaries neither company a nor any other member of its controlled_group_of_corporations has any stock outstanding that is tradable on any securities market any other member of its controlled_group_of_corporations has any stock that is readily_tradable on an established_securities_market within the meaning of code sec_409 company a represents that its esop common_stock has a combination of voting power and dividend rights equal to or in excess of constitutes a member of the same controlled_group with company a as defined in code sec_409 subsidiary having the greatest voting power of any subsidiary common_stock and b that class of common_stock of any subsidiary having the greatest dividend rights of any subsidiary common_stock a that class of common_stock of any company a subsidiary which page plan x provides that all esop distributions shall be in cash in accordance with company a’s certificate of incorporation which your authorized representative has represented restricts the ownership of substantially_all outstanding esop common_stock to employees or to a_trust described in code sec_401 a your authorized representative has requested rulings to the effect of the following on your behalf company a’s esop common_stock series a and series b constitutes employer_securities within the meaning of code sec_409 without regard to the complete payment of all series a esop special dividends due through february and plan x will not fail to be a qualified_plan under code sec_401 and an esop under code sec_4975 merely because its participants do not have the right to demand that their distributions be paid in the form of employer_securities code sec_409 states that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 states that if there is no common_stock which meets the requirements of sec_409 the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights code sec_409 provides in part that noncallable preferred_stock shall be treated as employer_securities if such stock is convertible at any time into stock which meets the requirements of paragraph or whichever is applicable code sec_409 states in part that for purposes of this subsection the term controlled_group_of_corporations has the meaning given to such term by sec_1563 determined without regard to subsections a and e c of sec_1563 with respect to your requested ruling your authorized representative has represented that neither company a nor any other member of its controlled_group_of_corporations has any stock outstanding that is tradable on any securities market and we are assuming for purposes of this ruling that neither company a nor any other member of its controlled_group_of_corporations has any stock that is readily_tradable on an established_securities_market within the meaning of code sec_409 therefore there is no common_stock within the meaning of code sec_409 and the existence of employer_securities will be determined under sec_409 your authorized representative has represented that the esop common_stock and the other page classes are common_stock in addition your authorized representative has further represented that neither class of preferred_stock is convertible into any other class of company a stock within the meaning of code sec_409 _ the other with respect to voting rights two of the five classes of common_stock have none three classes of common_stock including the esop common_stock vote together with the two classes of preferred_stock and have one vote per share with all shares voting together as a single class certain major corporate actions may not be taken without the affirmative vote of the holders of a majority of the shares of stock of company a of all voting classes without distinction between classes and without also the affirmative vote of the holders of a majority of certain corporate the shares of a specified preferred class of stock voting separately as a class actions involving changes in the computation of adjusted book_value and restrictions on transfer of shares may not be taken without the affirmative vote of of the shares of the esop common_stock and a specified class that is ordinary common_stock voting together the holders of one class of preferred_stock together with the holders of esop common_stock and the holders of two of the other classes have the right to elect of the directors voting together as a single class the remaining directors are elected by the holders of the other class of preferred_stock your authorized representative has represented that the esop common_stock has voting power equal to or in excess of that class of common_stock of any subsidiary having the greatest voting power of any subsidiary common_stock with respect to dividend rights esop common_stock series a and series b is the only class that can receive special dividends and additional dividends on the esop common_stock and the other classes may only be declared after any special dividends have been paid additional dividends are subject_to the requirements that i in no event may the per share dividend declared upon one or more of the other classes exceed the per share dividend declared upon the esop common_stock and ii if company a’s board_of directors declares a dividend upon one or more of the other classes then an equal dividend must be declared upon the esop common_stock incorporation allows company a’s board_of directors to declare a dividend on the esop common_stock that is higher than the dividend declared on the other classes and could also declare a dividend on the esop common_stock without declaring any dividend on the other classes your authorized representative has also represented that the esop common_stock has dividend rights equal to or in excess of that class of common_stock of any subsidiary having the greatest dividend rights of any subsidiary common_stock your authorized representative has represented that company a’s certificate of therefore the esop common_stock series a and series b is common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights accordingly based on the above facts and representations we conclude with respect to your ruling_request that company a’s esop common_stock series a and series b constitutes page employer_securities within the meaning of code sec_409 without regard to the complete payment of all series a esop special dividends due through february with respect to ruling_request code sec_401 states that a stock_bonus_plan shall not be treated as meeting the requirements of this section unless such plan meets the requirements of subsections h and of sec_409 except that in applying sec_409 for purposes of this paragraph the term employer_securities shall include any securities of the employer held by the plan code sec_409 states that a participant who is entitled to a distribution from the plan has a right to demand that his benefits be distributed in the form of employer_securities code sec_409 states that a plan which otherwise meets the requirements of this subsection or of sec_4975 shall not be considered to have failed to meet the requirements of sec_401 merely because under the plan the benefits may be distributed in cash or in the form of employer_securities code sec_409 states that a plan to which this subparagraph applies shall not be treated as failing to meet the requirements of this subsection or sec_401 merely because it does not permit a participant to exercise the right described in paragraph a if such plan provides that the participant entitled to a distribution has a right to receive the distribution in cash except that such plan may distribute employer_securities subject_to a requirement that such securities may be resold to the employer under terms which meet the requirements of paragraph b code sec_409 provides in pertinent part that plans which otherwise meet the requirements of sec_409 or sec_4975 and which are established and maintained by an employer whose charter or bylaws restrict the ownership of substantially_all outstanding employer_securities to employees or to a_trust described in sec_401 may provide for the distribution of benefits in cash for purposes of code sec_409 the term employer_securities is defined in sec_409 we ruled in ruling above that the esop common_stock series a and series b constitutes employer_securities with the meaning of code sec_409 your authorized representative has represented that company a’s certificate of incorporation restricts the ownership of substantially_all outstanding esop common_stock to employees or to a_trust described in code sec_401 meets the exception set forth in sec_409 and we conclude that plan x will not fail to be a qualified_plan under code sec_401 and an esop under code sec_4975 merely because its participants do not have the right to demand that their distributions be paid in the therefore with respect to your requested ruling plan x form of employer_securities page this ruling letter is based on the assumption that plan x is qualified under code sec_401 a at all times relevant to the transaction described herein and that it is an esop as described in sec_4975 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter ce
